 

Exhibit 10.9

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) OR RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULES UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO
COUNSEL TO AMERICA GREENER TECHNOLOGIES CORPORATION THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

3% CONVERTIBLE NOTE

 



$64,000.00 March 17, 2014

 

               FOR VALUE RECEIVED, the undersigned, AMERICA GREENER TECHNOLOGIES
CORPORATION, an Arizona corporation (the “Company”), hereby promises to pay to
the order of JAMES CORRIGAN (the “Noteholder”), in lawful money of the United
States of America, and in immediately payable funds, the principal amount of
Sixty-four thousand dollars ($64,000) on June 30, 2014 (the “Maturity Date”),
together with interest on the unpaid principal balance hereof from the date of
this Note at rate of 3% per annum, unless theretofore converted as set forth
herein. This Note is being issued to evidence advances previously provided by
the Noteholder to the Company.

 

               1.            Application of Payments. All payments received on
account of this Note shall first be applied to the reduction of the unpaid
principal balance of this Note. Interest shall be computed on the basis of a
year of 360 days, for the actual number of days elapsed. Payment of all amounts
due hereunder shall be made at the address of the Noteholder as set forth
herein.

 

               2.            Prepayment. This Note may be prepaid, in whole or
in part, without penalty with five (5) days prior written notice to the
Noteholder.

 

               3.            Conversion.

 

                              (a)          Conversion at the Option of the
Holder. At any time prior to the Maturity Date, the outstanding principal amount
of this Note, together with all accrued but unpaid interest hereunder (the
“Outstanding Balance”), is convertible at the option of the Holder in whole and
not in part into shares of the Company’s common stock (the “Company Shares”) at
a conversion price of $0.40 per share (the “Conversion Price”); provided,
however, that should the Company have closed the pending Share Exchange
Agreement dated February 25, 2014 by and among the Company, Osler Incorporated,
a Nevada corporation (“Osler”) and the Company’s shareholders, this Note shall
then become convertible into shares of the common stock of Osler (the “Osler
Shares”) in lieu of Company Shares.

 

                              (b)          Conversion at the Option of the
Company. At any time prior to the Maturity Date, the Outstanding Balance is
convertible at the option of the Company in whole and not in part into Company
Shares at the Conversion Price; provided, however, that should the Company have
closed the pending Share Exchange Agreement dated February 25, 2014 by and among
the Company, Osler and the Company’s shareholders, this Note shall then be
convertible into Osler Shares in lieu of Company Shares.

1

 

                              (c)          In order to convert the Outstanding
Balance, the Noteholder shall deliver to the Company a written Election to
Convert, a form of which is attached hereto as Exhibit A. Upon receipt of the
written Election to Convert, the Company shall issue and cause to be delivered
with all reasonable dispatch to or upon the written order of the Noteholder, and
in such name or names as the Noteholder may designate, a certificate or
certificates for the full number of Company Shares or Osler Shares, as the case
may be, so purchased upon conversion of the Note. Such certificate or
certificates shall be deemed to have been issued and any person so designated to
be named therein shall be deemed to have become a holder of record of such
securities as of the date of delivery of the Election to Convert,
notwithstanding that the certificate or certificates representing such
securities shall not actually have been delivered or that the stock transfer
books of the Company shall then be closed.

 

                              (d)          In the event that the outstanding
Company Shares or Osler Shares, as the case may be, is revised by
recapitalization, reclassification, combination of shares, stock split or
split-up or stock dividend, the aggregate number and kind of shares subject to
conversion under this Note shall be adjusted proportionally, both as to the
number of shares and the Conversion Price. No fractional shares will be issued
upon conversion, but any fractional share will be rounded up to the nearest
whole share.

 

               4.            Default. The occurrence of any one of the following
events shall constitute an Event of Default upon notice thereof as hereinafter
provided:

 

                              (a)          The non-payment, when due, of any
principal or interest pursuant to this Note, and such failure continues
unremedied for a period of ten (10) days after written or facsimile notice from
Noteholder to the Company of such failure;

 

                              (b)          The commencement against the Company
of any proceeding relating to the Company under any bankruptcy, reorganization,
arrangement, insolvency, adjustment of debt, receivership, dissolution or
liquidation law or statute or any jurisdiction, whether now or hereafter in
effect, provided, however, that the commencement of such a proceeding shall not
constitute an Event of Default unless the Company consents to the same or admits
in writing the material allegations of same, or said proceeding shall remain
undismissed for thirty (30) days; or the issuance of any order, judgment or
decree for the appointment of a receiver or trustee for the Company or for all
or a substantial part of the property of the Company, which order, judgment or
decree remains undismissed for thirty (30) days; or a warrant of attachment,
execution, or similar process shall be issued against any substantial part of
the property of the Company.

 

               Upon the occurrence of any Event of Default, the Noteholder may,
by written notice to the Company, declare all or any portion of the unpaid
principal amount due to Noteholder, together with all accrued interest thereon,
immediately due and payable.

 

               5.            Notices. Any notice, request, instruction, or other
document required by the terms of this Note, or deemed by any of the parties
hereto to be desirable, to be given to any other party hereto shall be in
writing and shall be given by personal delivery, overnight delivery, mailed by
registered or certified mail, postage prepaid, with return receipt requested, or
sent by facsimile transmission to the addresses of the parties set forth below

 



If to the Company: 254 South Mulberry Street   Suite 113   Meza, AZ  85202  
Attention: Chief Executive Officer   Telecopier: (480) 664-4595     If to the
Noteholder: 15572 Columbia Avenue   White Rock, BC Canada V4B 1K6   Telecopier:
(604) 244-8902

2

 

               These addresses may be changed from time to time by a notice sent
as aforesaid. If notice is given by personal delivery or overnight delivery in
accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal. If notice is given by facsimile transmission in
accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.

 

               6.            Governing Law. This Note shall be governed by and
construed and interpreted in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed entirely therein, without
giving effect to the rules and conflicts of law.

 

               7.            Conformity with Law. It is the intention of the
Company and of the Noteholder to conform strictly to applicable usury and
similar laws. Accordingly, notwithstanding anything to the contrary in this
Note, it is agreed that the aggregate of all charges which constitute interest
under applicable usury and similar laws that are contract for, chargeable or
receivable under or in respect of this Note, shall under no circumstances exceed
the maximum amount of interest permitted by such laws, and any excess, whether
occasioned by acceleration or maturity of this Note or otherwise, shall be
canceled automatically, and if theretofore paid, shall be either refunded to the
Company or credited on the principal amount of this Note.

 

               IN WITNESS WHEREOF, the Company has signed and sealed this Note
and delivered as of the day and date first above written.

 



  America Greener Technologies Corporation         By: /s/ Michael C. Boyko    
Michael C. Boyko, Chief Executive Officer

3

 

EXHIBIT A

 

FORM OF ELECTION TO CONVERT

 

               The undersigned, the holder of the attached Note, hereby
irrevocably elects to exercise their right to convert the Note into shares as
more fully described in the Note, and requests that the certificates for such
securities be issued in the name of, and delivered to, ________________________,
whose address is ___________________________________.



 



Dated:______________________, 2014 SIGNATURE:       (Signature must conform in
all respects to name   of Noteholder as specified in the Note)       (Insert
Social Security or Federal Tax I.D.     Number of Noteholder)

 